Name: Commission Decision of 10 December 1980 approving a programme for the fishery products sector in Italy, pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D121180/1211/EEC: Commission Decision of 10 December 1980 approving a programme for the fishery products sector in Italy, pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 369 , 31/12/1980 P. 0036 - 0036****( 1 ) OJ NO L 51 , 23 . 2 . 1971 , P . 1 . COMMISSION DECISION OF 10 DECEMBER 1980 APPROVING A PROGRAMME FOR THE FISHERY PRODUCTS SECTOR IN ITALY , PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE ITALIAN TEXT IS AUTHENTIC ) ( 80/1211/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ), AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS THE GOVERNMENT OF ITALY FORWARDED ON 24 MARCH 1980 A PROGRAMME FOR THE FISHERIES SECTOR IN ITALY AND ON 11 AUGUST 1980 FURTHER INFORMATION ON THAT PROGRAMME ; WHEREAS THE AIM OF THE PROGRAMME IS THE FULLER EXPLOITATION OF EXISTING RESOURCES , PARTICULARLY BY INCREASING CATCHES OF PELAGIC SPECIES , TUNA , MOLLUSCS AND CRUSTACEANS ; WHEREAS IT SEEKS TO PROMOTE THE MODERNIZATION OF EXISTING CANNING , PROCESSING AND MARKETING INSTALLATIONS AND EQUIPMENT AND TO ESTABLISH NEW INSTALLATIONS PARTICULARLY IN SOUTHERN ITALY , AND ALSO TO IMPROVE PRODUCT QUALITY AND THE MARKETING OF NEW PRODUCTS AND THEREBY IMPROVE THE ADDED VALUE OF THE BASIC PRODUCTS ; WHEREAS IT THEREFORE CONSTITUTES A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME MUST BE WITHOUT PREJUDICE TO DECISIONS TO BE TAKEN ON THE COMMON FISHERIES POLICY ; WHEREAS , PURSUANT TO ARTICLE 9 OF REGULATION ( EEC ) NO 355/77 , PROJECTS DRAWN UP WITHIN A PROGRAMME MUST CONTRIBUTE TO THE IMPROVEMENT OF THE SITUATION OF COMMUNITY FISHERMEN ; WHEREAS THIS DOES NOT SEEM TO BE CASE FOR INSTALLATIONS ESSENTIALLY USED FOR THE PROCESSING , STORAGE OR MARKETING OF FISHERIES PRODUCTS OF NON-COMMUNITY ORIGIN , OR FOR COLD STORES NOT DIRECTLY LINKED TO PRODUCTION PROCESSING OR MARKETING FACILITIES FOR FISHERY PRODUCTS ; WHEREAS A PART OF THE PROGRAMME IS CONCERNED SPECIFICALLY WITH THE MODERNIZATION AND CONSTRUCTION OF COLD STORES , AND IT IS THEREFORE APPROPRIATE TO REFUSE APPROVAL TO THAT PART IN SO FAR AS IT CONCERNS COLD STORES NOT DIRECTLY LINKED TO PRODUCTION , PROCESSING OR MARKETING FACILITIES FOR FISHERY PRODUCTS ; WHEREAS THE PROGRAMME INCLUDES ENOUGH OF THE INFORMATION REFERRED TO IN ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 TO SHOW THAT THE OBJECTIVES SPECIFIED IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED FOR THE FISHERIES SECTOR IN ITALY ; WHEREAS THE TIME LIMIT FIXED FOR IMPLEMENTING THE PROGRAMME IS NOT LONGER THAN THE PERIOD SPECIFIED IN ARTICLE 3 ( 1 ) ( G ) OF REGULATION ( EEC ) NO 355/77 ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURES AND THAT OF THE STANDING COMMITTEE FOR THE FISHING INDUSTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE REGIONAL PROGRAMME FOR THE FISHERIES SECTOR IN ITALY , FORWARDED BY THE ITALIAN GOVERNMENT ON 24 MARCH 1980 PURSUANT TO REGULATION ( EEC ) NO 355/77 AND SUPPLEMENTED ON 11 AUGUST 1980 , IS HEREBY APPROVED WITHOUT PREJUDICE TO DECISIONS TO BE TAKEN ON THE COMMON FISHERIES POLICY . 2 . THIS APPROVAL IS NOT GRANTED FOR THAT PART OF THE PROGRAMME CONCERNING THE CONSTRUCTION OR MODERNIZATION OF COLD STORES , UNLESS SUCH COLD STORES ARE LINKED TO PRODUCTION , PROCESSING OR MARKETING FACILITIES FOR FISHERY PRODUCTS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE REPUBLIC OF ITALY . DONE AT BRUSSELS , 10 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT